Case: 15-10945    Date Filed: 08/18/2015   Page: 1 of 5


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-10945
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:06-cr-20177-JEM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

NATASKA HOWARD,

                                                            Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (August 18, 2015)

Before MARCUS, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:

     Nataska Howard, proceeding pro se, appeals the district court’s denial of her

motion for a reduced sentence under 18 U.S.C. § 3582(c)(2) and Amendment 782
              Case: 15-10945     Date Filed: 08/18/2015    Page: 2 of 5


to the Sentencing Guidelines. The district court denied her § 3582(c)(2) motion

because Amendment 782 did not change her career-offender sentence under United

States Sentencing Guidelines § 4B1.1. On appeal, Howard argues that following

Freeman v. United States, 564 U.S. ___, 131 S. Ct. 2685 (2011), the district court

should have granted her motion because, despite being labeled a career offender,

her sentence originated with the drug Guideline in USSG § 2D1.1. Howard also

argues for the first time that, contrary to USSG § 1B1.10(b)(2)(A), the district

court had the discretion to reduce her sentence below the minimum of the amended

Guideline range that would have been applicable if Amendment 782 had been in

effect at the time she was sentenced. After careful consideration, we affirm.

      We review de novo the district court’s legal conclusions regarding the scope

of its authority under § 3582(c)(2). United States v. Lawson, 686 F.3d 1317, 1319

(11th Cir. 2012) (per curiam). Under § 3582(c)(2), a district court may reduce a

defendant’s sentence where she is sentenced to a term of imprisonment based on a

Guidelines range that subsequently has been lowered by the Sentencing

Commission as a result of an amendment to the Guidelines. § 1B1.10(a)(1). When

considering a motion for a sentence reduction under § 3582(c)(2), the district court

must engage in a two-step process. United States v. Bravo, 203 F.3d 778, 780–81

(11th Cir. 2000). First, the district court must recalculate the defendant’s

applicable Guidelines range using the amended Guidelines provisions. Id. at 780.


                                          2
              Case: 15-10945    Date Filed: 08/18/2015   Page: 3 of 5


Second, the court must determine, in its discretion, whether to impose the newly

calculated sentence under the amended Guidelines or to retain the original

sentence, in light of the 18 U.S.C. § 3553(a) factors. Id. at 781. A resentencing

under § 3582(c)(2) “does not constitute a de novo resentencing,” and “all original

sentencing determinations remain unchanged with the sole exception of the

guideline range that has been amended since the original sentencing.” Id.

      The district court properly rejected Howard’s § 3582(c)(2) motion.

Amendment 782 revised the Guidelines applicable to most drug offenses by

reducing the base offense levels found in the drug quantity table in § 2D1.1(c).

USSG app. C, Amend. 782. However, the offense level of a career offender—like

Howard—is determined by § 4B1.1, not § 2D1.1. In United States v. Moore, 541
F.3d 1323 (11th Cir. 2008), we addressed whether Amendment 706, which reduced

the base offense levels for crack-cocaine offenses, authorized a reduction under

§ 3582(c)(2) for defendants who had been sentenced under the career-offender

Guidelines. Id. at 1325. We said no, explaining that § 3582(c)(2) authorizes

reductions only to sentences that were “based on” sentencing ranges that were

subsequently lowered. Id. at 1327 (quotation omitted); see also USSG § 1B1.10

cmt. n.1(A) (noting that § 3582(c)(2) does not authorize a sentence reduction

where an amendment “is applicable to the defendant but . . . does not have the

effect of lowering the defendant’s applicable guideline range because of the


                                         3
              Case: 15-10945     Date Filed: 08/18/2015   Page: 4 of 5


operation of another guideline or statutory provision”). Applying that binding

precedent here, because Howard’s sentence was based on the career-offender

Guidelines in § 4B1.1, not on the drug quantity tables in § 2D1.1, Amendment 782

had no effect on her sentence. The district court therefore did not have the

authority to reduce Howard’s sentence under § 3582(c)(2).

      Howard argues that the Supreme Court’s decision in Freeman should alter

our analysis. However, in United States v. Lawson, this Court held that

Moore remains binding precedent in this Circuit even after Freeman. Lawson, 686
F.3d at 1321. We explained that Freeman did not “address[] defendants who were

assigned a base offense level under one guideline section, but who were ultimately

assigned a total offense level and guideline range under § 4B1.1.” Id. So to the

extent that Howard relies on Freeman to say she was entitled to relief under

§ 3582(c)(2), we already have held in Lawson that Freeman does not authorize

relief for defendants sentenced as career offenders.

      Finally, Howard argues that the district court had the discretion to reduce her

sentence below the minimum of the amended Guidelines range that would have

been applicable if Amendment 782 had been in effect at the time she was

sentenced because § 1B1.10(b)(2)(A) is unconstitutional. However, because a

resentencing under § 3582(c)(2) is not a de novo resentencing, the district court did

not have the authority to consider Howard’s sentencing arguments outside of the


                                          4
              Case: 15-10945    Date Filed: 08/18/2015   Page: 5 of 5


effect of the retroactive amendment on her Guidelines range.

      AFFIRMED.




                                        5